  Case
Form G6 19-00052
        (20200113_apo)Doc   43Filed 09/09/20 Entered 09/09/20 10:46:27               Desc Main
                                Document      Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                      )   BK No.: 17-13886
CENTRAL GROCERS, INC., et al.,                              )   (Jointly Administered)
                                                            )   Chapter: 7
                                                            )
                                                            )   Honorable Janet S. Baer
                                                            )
                                      Debtor(s)             )
HOWARD B. SAMUELS, as Chapter 7 Trustee of the              )   Adv. No.: 19-00052
Estates of Central Grocers, Inc., et al.,                   )
                                                            )
                          Plaintiff(s)
FARMERS FOOD CENTER, INC.,                                  )
                                                            )
                                                            )
                                    Defendant(s)            )

                            ORDER AMENDING SCHEDULING ORDER

       1. The Trustee's Motion to Amend Scheduling Order is granted in part and denied in part as
follows:
a.     The parties shall complete remaining fact discovery, including depositions of fact witnesses, by
December 31, 2020;
b.     Plaintiff shall disclose its expert witnesses and reports by January 31, 2021;
c.     Defendants shall disclose their expert witnesses and reports by March 15, 2021;
d.     Plaintiff shall serve its expert rebuttal reports, if any, by April 15, 2021;
e.     All expert discovery, including expert depositions, shall be completed by May 14, 2021; and
f.     Dispositive motions shall be filed by no later than June 14, 2021.




                                                         Enter:




Dated: September 9, 2020                                            United States Bankruptcy Judge

Prepared by:
Bradley P. Nelson
FisherBroyles LLP
225 W. Washington, Suite 2200
Chicago, IL 60606
312-300-4005
  Case
Form G6 19-00052
        (20200113_apo)Doc   43   Filed 09/09/20 Entered 09/09/20 10:46:27   Desc Main
                                   Document     Page 2 of 2
brad.nelson@fisherbroyles.com
